                 Case 1:19-cv-00010 Document 1 Filed 05/06/19 Page 1 of 9



                                                                            Frtie

1    Daniel T.Guidotti
     Marianas Pacific Law LLC
2
     2nd Floor, Alexander Building                                         MAY
3    Beach Road,Oleai
                                                                            JliflfWfti
     P.O. Box 506057
4
     Saipan, MP 96950
5
     Tel.:(670) 234-8801
     Fax:(670)234-8802
6
     Attorney for Plaintiff
7
     Zaji O.Zajradhara
8
                              IN THE UNITED STATES DISTRICT COURT
9

10                            FOR THE NORTHERN MARIANA ISLANDS

11
     ZAJI O.ZAJRADHARA,                               Civil Case No. QV 19                         00 10
12

13
                    Plaintiff,

14          V.                                        COMPLAINT

15
     CWM INTERNATIONAL,INC.dba
16   EUCON INTERNATIONAL
     UNIVERSITY
17

18                  Defendant.

19

20          PlaintiffZAJI O.ZAJRADHARA hereby alleges the following:
21

22                                         INTRODUCTION

23          1.      This is an action under Title VII ofthe Civil Rights of1964 as amended ("Title
24   vn»)to correct unlawful employment practices of unlawful discrimination based on race and
25   national origin,including retaliation, and to provide appropriate reliefto PlaintiffZaji O.
26   Zajradhara.
27

28




                                               Complaint -1 of9
                 Case 1:19-cv-00010 Document 1 Filed 05/06/19 Page 2 of 9




1                                 JURISDICTION AND VENUE
2           2.      Mr.Zajradhara invokes the jurisdiction ofthe Court under Tide VII,42 U.S.C.
3    §§ 2000e-2000e-17,48 U.S.C.§1822(a),and 28 U.S.C.§1331.
4           3.      The unlawful employment practices were committed within the jurisdiction of
5    the Commonwealth ofthe Northern Mariana Islands.

6           4.      Mr.Zajradhara's breach ofcontract claim forms part ofthe same controversy as
7    Mr.Zajradhara's Tide VII claims,and on this basis, the United States District Courtfor the
8    Northern Mariana Islands has supplemental jurisdiction over Mr.Zajradhara's breach of
9    contract claim pursuant to 28 U.S.C.§ 1367(a).
10          5.      Venue is proper in the United States District Court for the Northern Mariana
11   Islands under 28 U.S.C.§ 1391(b)(2)and 42 U.S.C.§ 2000e-5(f)(3)because all ofthe events and
12   onussions giving rise to the claims set forth in this complaint occurred in the Commonwealth of
13   the Northern Mariana Islands.

14

15                                             PARTIES

16          6.      PlaintifFZAJI 0.ZAJRADHARA("Mr.Zajradhara")is a United States citizen
17   who,at all times relevant,lived and worked on Saipan,Commonwealth ofthe Northern Mariana
18   Islands("CNMI").
19          7.      Defendant CWM INTERNATIONAL,INC.dba Eucon International University,
20   is a non-profit corporation("CWM")with its principal place ofbusiness in the CNMI.
21

22                                   CONDITIONS PRECEDENT

23          8.      Mr.Zajradhara exhausted his administrative remedies and complied with all Tide
24   Vn statutory prerequisites prior to bring^ this complaint.
25          9.      On December 19,2018,Mr.Zajradhara filed a Charge ofDiscrinunation with the
26   Equal Employment Opportunity Commission("EEOC")in Hilo,Hawaii,in which he alleged
27   that CWM discriminated against him based on his race,skin color and national origin, and
28   further,that CWM retaliated against him for participating in activities protected under Tide VII.



                                              G>mplamt-2of9
                 Case 1:19-cv-00010 Document 1 Filed 05/06/19 Page 3 of 9




1            10.     On February 7,2019, Mr.Zajradhara received a Notice ofRight to Sue from the
2    EEOC.Mr.Zajradhara filed this complaint less than 90 days after he received the Notice of
3    Right to Sue.
4

5                                     STATEMENT OF FACTS

6            11.     In January 2018, Mr.Zajradhara applied for an office position at CWM.
7            12.     Mr.Zajradhara learned about the office position through CWM's online posting
8    at www.marianaslabor.net

9            13.     Mr.Zajradhara interviewed for the office position,along with several non-U.S.
10   citizens.

11           14.     The office position was to begin in October 2018.
12           15.     CWM selected one ofits current employees,a non U.S. citizen CW-1 worker to
13   fill the office position sought by Mr.Zajradhara.
14           16.     Mr.Zajradhara discovered that CWM had hired a non U.S. citizen CW-1 worker
15   to fill the office position.
16           17.     Upon discovering that CWM had hired a non U.S.citizen CW-1 worker to fill the
17   position, Mr.Zajradhara filed an EEOC Charge ofDiscrimination in which he asserted that
18   CWM did not hire him based on his race and national origin.
19           18.      Also in February 2018,Mr.Zajradhara initiated a case with the CNMI
20   Department ofLabor,/«the Matter ofZaji O.ZajmdharUjL.C.No.18-031(the "Labor Case").
21           19.     In the Labor Case, Mr.Zajradhara asserted that CWM had violated the U.S.
22   citizen employment preference codified at3CMC § 4521 by rejecting his employment
23   application and subsequently hiring a non U.S.citizen to fill the office position.
24           20.      On May 14,2018,during a mediation in the Labor Case,Mr.Zajradhara and
25   CWM settled both the Labor Case and Mr.Zajradhara's pending EEOC charge through a
26   stipulated settlement.
27           21.      In the stipulated settlement,CWM imconditionally hired Mr.Zajradhara as an
28   office employee,commencing October 1,2018,and Mr.Zajradhara accepted the office employee



                                                Complaint-3 of9
                Case 1:19-cv-00010 Document 1 Filed 05/06/19 Page 4 of 9




1    position in full settiement ofthe Labor Case,and in addition, promised to recommend dismissal
2    ofthe Charge ofDiscrimination.
3             22.   As required under the stipulated settiement, Mr.Zajradhara emailed the EEOC
4    and recommended that the EEOC discontinue the chaise ofdiscrimination because Mr.
5    Zajradhara had setded the matter with CWM.
6             23.   The EEOC complied with Mr.Zajradhara's recommendation and dismissed Mr.
7    Zajradhara's pending Charge ofDiscrimination.
8             24.   During the settlement discussions,CWM's representative,H.Christian Wei,did
9    not disclose to Mr.Zajradhara that CWM intended to require Mr.Zajradhara to adhere to certain
10   religious principals as a condition ofMr.Zajradhara's employment with CWM.
11            25.   On October 3,2018, Mr.Zajradhara went to CWM's Gualo Rai business office to
12   begin working.
13            26.     Mr.Zajradhara was wearing a shirt and tie.
14            27.   At the time Mr.Zajradhara showed up to work,CWM staflF presented Mr.
15   Zajradhara with several documents,including a Faculty Contract and an appended statement of
16   faith.

17            28.   The Labor Case settlement did not require Mr.Zajradhara to sign or acknowle^e
18   any documents or adhere to any religion.
19            29.   CWM informed Mr.2^jradhara that Mr.Zajradhara could not work if Mr.
20   Zajradhara did not sign and acknowledge the documents.
21            30.     Mr.Zajradhara signed some ofthe documents,but noted that he had his own
22   ancestral religious ideology.
23            31.     Mr.Zajradhara worked from October 3,2018 to October 5,2018 in the CWM
24   business office.

25            32.     On October 5,2018,an Asian woman(believed to be T.Judy Wei),berated Mr.
26   ^jradhara in front ofother employees.
27            33.     The conversation began when the woman approached Mr.Zajradhara and
28   demanded that Mr.Zajradhara tell her his name.




                                                Complaint-4 of9
                 Case 1:19-cv-00010 Document 1 Filed 05/06/19 Page 5 of 9




1           34.     The woman invaded Mr.Zajradhara's personal space and pointed her finger at
2    him.

3           35.     The woman accused Mr.Zajradhara ofremoving office files, ordered Mr.
4    Zajradhara to remove a bandana,accused Mr.Zajradhara ofdoing no work on October 4,2018,
5    and asserted that Mr.Zajradhara could not work in CWM's business office because Mr.
6    Zajradhara could not type fast enough.
7           36.     Mr.Zajradhara had not met this Asian woman prior to the incident in front ofthe
8    other employees.
9           37.     During the confrontation, Mr.Zajradhara perceived that the Asian woman had
10   strong feelings ofantipathy toward Mr.Zajradhara.
11          38.     The Asian woman also told Mr.Zajradhara that he was "wasting her student's
12   money"and that she believed that Mr.Zajradhara was working at CWM in order to "make
13   trouble."

14          39.     The Asian woman demanded that Mr.Zajradhara put his phone away,even
15   though Mr.Zajradhara was not using the phone,and even though Mr.Zajradhara routinely
16   observed other empl(^ees using their phones throughout the day.
17          40.     At the end ofOctober 5,2018,H.Christian Wei orally terminated Mr.
18   Zajradhara's employment,allegedly because Mr.Zajradhara's dress was notin accord with
19   CWM's religious ideology.
20          41.     On October 12,2018,CWM delivered a letter to Mr.Zajradhara in which CWM
21   asserts that it was terminating Mr.Zajradhara because he refused to accept essential employment
22   documents,including CWM's employment contract and because Mr.Zajradhara's religious
23   beliefs were allegedly in conflict with those espoused by CWM.
24

25               CAUSE OF ACTION 1; DISCRIMINATION UNDER TITLE VH
26                                 (Based on race and skin color)
27          42.     Mr.Zajradhara realleges and incorporates by reference every all^tion set forth
28   in paragraphs 1-41.




                                              Complaint-5 of9
                 Case 1:19-cv-00010 Document 1 Filed 05/06/19 Page 6 of 9




1           43.     Mr.Zajradhara is of Afro-latino descent and has dark skin.
2           44.     On October 3,2018,at the time Mr.Zajradhara started working at CWM,CWM
3    did not employ a single person ofAfro-Latino descent or any person ofChamorro or Carolinian
4    descent.

5           45.     All ofthe faculty and staffofCWM appear to be predominantly ofChinese,
6    Caucasian,and Filipino ancestry.
7           46.     Mr.Zajradhara worked at CWM on October 3,2018 and October 4,2018,without
8    incident.

9           47.     On October 5,2018,an Asian woman,believed to be T.Judy Wei,accosted
10   Zajradhara in front ofseveral other CWM employees.
11          48.     Ms.Wei invaded Mr.Zajradhara's personal space and pointed her finger at him.
12          49.     While still in front ofother CWM employees, Ms.Wei accused Mr.Zajradhara,
13   among other things,ofattempting to steal employee files and performing no work on October 4,
14   2018,and indicated that she believed Mr.Zajradhara was unfit to perform office work because
15   Mr.Zajradhara could not type fast enough.
16          50.     Ms.Wei also stated that she believed that employing Mr.Zajradhara was a "waste
17   ofher student's money."
18          51.     Prior to meeting this woman on October 5,2018,Mr.Zajradhara had never met
19   her before.

20          52.     Ms.Wei stated that she was Mr.Zajradhara's boss and that Mr.Zajradhara had to
21   do whatever she said or she could have him fired.

22          53.     Ms.Wei's remarks and conduct are evidence that this woman was treating Mr.
23   Zajradhara differently than other CWM employees because Mr.Zajradhara was a dark-skinned
24   male ofAfro-Latino descent.

25          54.     In particular,the woman's remarks indicate that she thought Mr.Zajradhara was
26   lazy(asserting that Mr.^jradhara performed no work),generally imsuited to office work
27   (assertion oflow typing speed),and prone to dishonest(theft ofemployee files).
28




                                              Complaint-6 of9
               Case 1:19-cv-00010 Document 1 Filed 05/06/19 Page 7 of 9




1           55.    CWM orally terminated Mr.^jradhara on October 5,2018 after H.Christian
2    Wei and Dr.Robert Bell,both CWM employee's conferred with Ms. Wei.
3           56.    CWM intentionally discriminated ^inst Mr.^jradhara because he is ofAfto-
4    Ladno descent and because he is dark skinned.

5

6                           CAUSE OF ACTION 2:RETALIATION
7           57.    Mr.Zajradhara realleges and incorporates by reference every allegation set forth
8    in paragraphs 1-56.
9           58.    In February 2018, Mr.Zajradhara engaged in activities protected tmder federal
10   law.

11          59.    Specifically, Mr.Zajradhara filed an EEOC Charge ofDiscrimination against
12   CWM.

13          60.    Mr.Zajradhara agreed not to prosecute this Charge ofDiscrimination in the May
14   14,2018 settlement entered into by Mr.Zajradhara and CWM.
15          61.    In return,CWM hired Mr.Zajradhara,effective May 14,2018,with work to
16   conunence in October 2018.

17          62.    On October 3,2018 Mr.Zajradhara began working in CWM's business office.
18          63.    On October 5,2018,Ms.Wei accosted Mr.Zajradhara in the business office, and
19   among other things, accused Mr.Zajradhara ofattempting to "make trouble" for CWM.
20          64.    Based on the circumstances and the context of Ms.Wei's remarks,Mr.
21   Zajradhara understood that Ms.Wei's "make trouble" remark was referring to the fiict that Mr.
22   Zajradhara had filed an EEOC Charge ofDiscrimination against CWM in February 2018 and her
23   beliefthat Mr.Zajradhara would do so again.
24          65.     CWM orally terminated Mr.Zajradhara just hours after Ms.Wei asserted that she
25   believed that Mr.Zajradhara was going to"make trouble" at CWM.
26          66.     CWM terminated Mr.Zajradhara because Mr.Zajradhara filed a Chaise of
27   Discrimination against CWM in February 2018 and because CWM perceived that Mr.
28   Zajradhara's continuing employmentleft CWM at risk ofa new Charge ofDiscrimination.



                                             CompIaiiit-7of9
               Case 1:19-cv-00010 Document 1 Filed 05/06/19 Page 8 of 9




1                       CAUSE OF ACTION 3:BREACH OF CONTRACT

2           67.     Mr.Zajradhara realleges and incorporates by reference every allegation set forth
3    in paragraphs 1-66.
4           68.     On May 14,2018,CWM unconditionally hired Mr.Zajradhara in order to settle
5    the Labor Case and to resolve an EEOC Charge ofDiscrimination involving CWM that Mr.
6    Zajradhara had previously filed with the EEOC.
7           69.     The May 14 settlement was unconditional and did not require Mr.Zajradhara to
8    state his religion or adhere to any particular religion in order to obtain employmentfrom CWM.
9           70.     Mr.Zajradhara began working for CWM on October 3,2018.
10          71.     CWM terminated Mr.Zajradhara on October 5,2018,allegedly because Mr.
11   Zajradhara's religious beliefs and religious «qpression were not compatible with CWM's
12   religious views.
13          72.     There is a covenant ofgood faith and fiiir dealing implied in every contract.
14          73.     In ostensibly terminating Mr.Zajradhara for religious reasons,CWM violated the
15   covenant ofgood faith and^dealing.
16          74.     CWM violated the covenant ofgood ^th and fair dealing by inducing Mr.
17   Zajradhara to accept an unconditional offer ofemployment,then imposing an after-the-fact
18   religion-based employment requirement,and by terminating Mr.Zajradhara based on Mr.
19   Zajradhara's alleged failiure to comply with the after-the-fiict religious employment requirement.
20          75.     Mr.Zajradhara was damaged by CWM's breach ofthe settlement because Mr.
21   Zajradhara gave up the Labor Case and the prior EEOC Charge ofDiscrimination in exchange
22   for a job that Mr.Zajradhara held for three days.
23          76.     Mr.Zajradhara was also damaged because he did not earn wages from CWM after
24   CWM terminated Mr.Zajradhata's employment.
25

26                                      PRAYER FOR RELIEF

27          Mr.Zajradhara respectfiilly prays for relief against CWM as follows:
28




                                               Complaint -8 of9
                  Case 1:19-cv-00010 Document 1 Filed 05/06/19 Page 9 of 9




1                • Back pay with prejudgment interest, in amounts to be determined at trial, plus
2                    other affirmative relief necessary to eradicate the effects of CWM's unlawful
3                    employment practices;
4                • Front pay, in amounts to be determined at trial;
5                • Compensation for future non-pecuniary losses resulting from CWM's unlawful
6                     employment practices, including emotional pain, suffering, inconvenience, loss of
7                     enjoyment of life, and humiliation, in amounts to be proven at trial;
8                • Punitive damages because CWM treated Mr.Zajradhara with malice and reckless
9                    indifference;

10               • Damages arising out ofCWM's breach of the May 14, 2018 settlement agreement
11                    in the Labor Case;

12               • Reasonable costs and attorneys' fees; and
13               • Any other relief that the Court deems just.
14


15                                            JURY DEMAND
16           Pursuant to Federal Rule of Civil Procedure 38, Mr.Zajradhara demands a jury trial as to
17   all issues triable to a jury.
18

19                                                        Respectfully submitted,
                                                          MARIANAS PACIFIC LAW:
20

21
     Dated: May 6, 2019
22
                                                                )aniel T. Qtudotti

23
                                                               Attorney for Zaji O.Zajradhara

24


25

26

27

28




                                                 Complaint - 9 of9
